DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The request for continued examination filed on 01/06/2021 has been entered.  Claims 1 and 9 have been amended, claims 2, 5, 7-/, 10, and 13-16 remain cancelled, and claims 1, 3, 4, 6, 9, and 11-12 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1, line 3 is objected to because of the following informalities:  please change "optically-dear" to "optically-clear".  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1, 3, 4, 6, 9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0206079 A1-Malinoski et al., and in further views of US 5002889-Klein, Thermo Scientific® Microplate Data Sheet (2008), 4titude® Random Access Consumables Seals PDF (2017), US 2002/0098126 A1-Day, and US 6372293 B1-Mathus et al.

Claim 1: “A thin-walled microplate for use in Polymerase Chain Reaction (PCR) technique comprising a plurality of wells arranged in an access array”: Malinoski et al. disclose a thin sample well walls (14a and 14b, Fig. 3C, para. [0041], lines 6-7, and line 13, a microwell plate (10, Fig 1), used for PCR reactions (para. [0006], lines 4-6).
“in a substantially rigid frame”:  Malinoski et al. disclose the frame portion 11 of the microwell plate 10 is constructed of a suitable material that imparts and optimizes the physical and material properties of strength and rigidity to the skirt and frame portion (11, para. [0034], lines 1-4, Fig. 1).
“each well having a short upper portion with an open top”: Malinoski et al. disclose each sample well 14 having an upper portion with a top and a lower, further, Malinoski et al. discloses a short upper portion of each well via Fig. 3C.  , 
“a lower frustoconical portion of thickness of about 0.25mm”: Malinoski et al. disclose the side walls 14a of individual sample wells 14 are thin, 
“the sidewall of the frustoconical portion being of material and thickness having heat transfer properties suitable for PCR”:  Malinoski et al. disclose the microwells can have wall thicknesses of less than or equal to 1 mm (Para. [0020], lines 3-4), further, Malinoski et al. discloses such thin walls can help provide achieve efficient heat transfer during the thermal cycling of the PCR process (Para. [0020], lines 6-8), further, Malinoski et al. discloses the frustoconical shape illustrated in Figs. 1 and  3C.
 “in order that items retained along the internal flat bottom surfaces of the plurality of wells in the array are in a focal plane that is substantially the same when viewed from above through the open top of the respective wells,”:  Malinoski et al. disclose the PCR reactions are carried out in the microwells in arrays from 8 to 96 wells (para. [0005], lines 1-2, the array of wells are in focal plane that is the same when viewed from above through the open top of the respective wells (illustrated in Fig. 1, para. [0010]), where the wells can be viewed from above through the openings (14, Fig. 1).  

Regarding claim 1, Malinoski et al. teaches the invention discussed above.  Further, Malinoski et al. teaches the individual sample wells 14 have a flat, thin bottom wall 14b.  However, Malinoski et al. does not teach each well having a flat bottom.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Malinoski et al. to incorporate wells with a flat bottom surface as taught by Klein, because Klein teaches this shape minimizes the tendency of fluid to cling to the well for washing efficiency and maximizes a vertical optical path length of fluid in the well for improved optical determination (abstract, lines 5-8, and Col. 2, lines 19-23).

Regarding claim 1, Malinoski et al. teaches the invention discussed above.  Further, Malinoski et al. teaches wells with a flat bottom.  However, Malinoski et al. does not teach wells with an internal flat bottom surface.   
For claim 1, Klein teaches a well 10 with an internal flat bottom surface (Col. 4, line 5, Fig. 1) which extends on a substantially horizontal plane such that the internal flat bottom surface of each well 10 is substantially equidistant from the top of the microwell plate 14 (Col. 3, line 11, Fig. 1 and Col. 4, lines 55-57), which reads on the instant claim limitation of wells with an internal flat bottom surface.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Malinoski et al. to incorporate wells with a flat bottom surface and extending on a substantially horizontal plane such that the internal flat bottom surface of each well 10 is substantially equidistant from the top of the microwell plate as taught by Klein, because Klein teaches this shape minimizes the tendency of fluid to cling to the well for washing efficiency and maximizes a vertical 

Regarding claim 1, Malinoski et al. teaches the invention discussed above.  Further, Malinoski teaches the PCR reactions are carried out in the microwells in arrays from 8 to 96 wells (para. [0005], lines 1-2, the array of wells are in focal plane that is the same when viewed from above through the open top of the respective wells (illustrated in Fig. 1, para. [0010]), where the wells can be viewed from above through the openings (14, Fig. 1).  However, Malinoski et al. does not teach an internal flat bottom surface of each well.
For claim 1, Klein teaches a well 10 with an internal flat bottom surface (Col. 4, line 5, Fig. 1), which reads on the instant claim limitation of wells with an internal flat bottom surface.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Malinoski et al. to incorporate wells with a flat bottom surface because Klein teaches this shape minimizes the tendency of fluid to cling to the well for washing efficiency and maximizes a vertical optical path length of fluid in the well for improved optical determination (abstract, lines 5-8, and Col. 2, lines 19-23).

Regarding claim 1, Malinoski et al. teaches the invention discussed above.  However, Malinoski et al. does not teach that the flat bottom surface of each well has an external diameter ranging from 2.0mm to 3.5mm.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the microwell plate 10 of Malinoski et al., to further include the dimensions of the external diameter of 3.3 mm taught by the Thermo Scientific Matrix® Data Sheet (pg. 8 of the PDF document), because the Thermo Scientific Matrix® Data Sheet teaches the external diameter of the of a microplate is3.3 mm, which is in the range of the claimed limitation feature of 2.0mm to 4.5mm., thus this feature helps with surface properties of the well (pg. 8, technical specifications).  

Regarding claim 1, Malinoski et al. teaches the invention discussed above.  However, Malinoski et al. does not teach that external surface of the flat-bottom of each well includes a protection ring or bead.  
For claim 1, Day teaches a similar protection ring illustrated below in annotated Fig. 6 and bottom of the tube described in para. [0067], which reads on the claim limitation of “wherein an external surface of the substantially flat bottom on each well incorporates a protection ring or bead.”

    PNG
    media_image1.png
    248
    453
    media_image1.png
    Greyscale



Regarding claim 1, modified Malinoski et al. teaches the invention discussed above.  However, modified Malinoski et al. does not teach that the microwell plate 10 contains wells that are not integrally fixed in the rigid skirt and frame 12 and can be removed from the frame making it randomly accessible.
For claim 1, 4titude® Random Access Consumables and Seals teaches a random access 96-well skirted PCR plate with individually removal wells (see attached NPL, pg. 2), which reads on the claim limitation of “wherein the wells are not integrally fixed in the rigid frame but can be individually removed from the frame and are therefore randomly accessible.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified microwell plate 10 and invention  of Malinoski et al., to further incorporate a random access well skirted PCR plate with individually removable wells as taught by 4titude® Random Access Consumables and Seals because 4titude® Random Access Consumables and Seals teach 96 tubes in a frame can be individually removed (see attached PDF, pg. 2), furthermore, 4titude® Random Access Consumables and Seals teach the ultra-thin polypropylene wells fit into 

Regarding claim 1, modified Malinoski et al. teaches the invention discussed above.  Modified Malinoski et al. does teaches flat bottom surface wells, the wells are radially inward (illustrated in Fig. 3C) and a protection ring, discussed above.  However, Malinoski et al. does not teach each well in the array incorporates a 2-D machine-readable code.
For claim 1, modified Mathus et al. teaches a tube with a machine readable data matrix code on the bottom (Col. 1, lines 48-49), and the data matrix is a 2-D bar code (Col. 3, line 9), which reads on the instant claim limitation of each well in the array incorporates a 2-D machine-readable code.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Malinoski et al. and further include a 2-D machine readable code or bar code as taught by Mathus et al., because Mathus et al. teaches the data matrix is a 2-D bar code that provides billions of encoded numbers (Col. 3, lines 9-10, Fig. 1).
  
Regarding claim 1, modified Malinoski et al. teaches the invention discussed above.  Modified Malinoski et al. teaches a 2-D machine readable bar code or code discussed above.  However, modified Malinoski et al. does not explicitly teach a readable optical vision system.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the microwell plate 10 of Malinoski et al., to further include a machine readable code or label to be read by optical readers as taught by Day because Day teaches optical character readers are well known and are becoming increasingly sophisticated (para. [0082], lines 3-5). 

Regarding claim 3, modified Malinoski et al. teaches the invention discussed above in claim 1.  However, modified Malinoski et al. does not teach the distance from the open top to the inner bottom surface of each well is the same as within ±0.1mm.  
For claim 3, the Thermo Scientific Matrix® Data Sheet teaches the distance from the open top to the inner bottom surface of each  sample well is 5±0.05 to 0.15 mm (see pg. 7 of the PDF document, diagram is uncased in red); the distance from the open top to the inner bottom of the well surface is 5±0.05 to 0.15 mm which reads on the claim limitation “wherein a distance from the open top to the inner bottom surface of each well is the same to within +/-0.1mm.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention and microwell plate sample wells (14a, 14b) of Malinoski et al., to further include the dimensions from the open top to the inner bottom surface of each sample well to be within ±0.1mm as taught 

Regarding claim 4, modified Malinoski et al. teaches the invention discussed above in claim 1.  However, modified Malinoski et al. does not teach that the distance from the open top to the inner bottom surface of each sample well is the same within ±0.05 or better.  
For claim 4, the Thermo Scientific Matrix® Data Sheet teaches the distance from the open top to the inner bottom surface of each  sample well is 5±0.05 to 0.15 mm (see pg. 7 of the PDF document, diagram is uncased in red).  The distance from the open top to the inner bottom of the well surface is 5±0.05 to 0.15 mm, which reads on the claim limitation “wherein a distance from the open top to the inner bottom surface of each well is the same to within +/-0.05mm or better.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified microwell plate sample wells (14a, 14b) of Malinoski et al., to further include the dimensions from the open top to the inner bottom surface of each sample well to be within ±0.05mm as taught by the Thermo Scientific Matrix® Data Sheet because the Thermo Scientific Matrix® Data Sheet teaches the distance from the open top to the inner surface bottom of each well is 5±0.05 to 0.15 mm, thus creating a medium binding surface (pg.7, technical specifications).  

Regarding claim 6, modified Malinoski et al. teaches the invention discussed above in claim 1.  However, modified Malinoski et al. does not teach the external diameter of the microplate is in the range of 2.5mm to 3.5mm.
For claim 6, Thermo Scientific Matrix® Data Sheet teaches the flat bottom surface of each well has an external diameter of 3.3 mm (pg. 8 of the PDF document)., which reads on the instant claim limitation of “wherein the external diameter is in the range 2.5mm to 3.5mm.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified microwell plate 10 of Malinoski et al., to further include the dimensions of the external diameter of 3.3 mm taught by the Thermo Scientific Matrix® Data Sheet (pg. 8 of the PDF document). because the Thermo Scientific Matrix® Data Sheet teaches the external diameter of the of a microplate is 3.3 mm, which is in the range of the claimed limitation feature of 2.0mm to 4.5mm., thus this feature helps with surface properties of the well (pg.8, technical specifications).  

Regarding claim 9, modified Malinoski et al. teaches the invention discussed above in claim 1.  Modified Malinoski et al. teaches flat bottom tubes or wells above.  However, modified Malinoski et al. does not explicitly teach microwell plate 10 and the flat-bottom wells (14a, 14b) of the microwell plate have a machine readable code is on bottom.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified microwell plate and invention of Malinoski et al. and further include a machine-readable code or data matrix code on the bottom of the tube as taught by Mathus et al., because Mathus et al. teaches the bottom has a planar exterior surface upon which machine readable data is encoded within an coating of contrasting colors deposited onto the planar exterior surface to uniquely identify the test tube (Col. 6, lines 32-36, Fig. 1).

Regarding claim 11, modified Malinoski et al. teaches the invention discussed above in claim 1.  However, modified Malinoski et al. does not teach that the microwell plate 10 has a protection ring or bead located on the outer surface of the flat-bottom of the sample well (14a, 14b).
For claim 11, Day teaches a similar ring feature illustrated above in annotated Fig. 6 and bottom of the tube described in (Para. [0067], lines 1-3), which reads on the claim limitation of “wherein the protection ring or bead is located substantially on an outer surface of the substantially flat bottom.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the microwell plate 10 of Malinoski et al., to further include protection ring to be located on the outer surface of the flat-bottom 

Regarding claim 12, Malinoski et al. teaches the invention discussed above in claim 1.  Further, Malinoski et al. teaches the sample wells and the thickness of sample well walls permits the use of optical detection systems for optically analyzing samples through the sample well bottoms (para. [0044], lines 16-19, Fig. 3C). Malinoski et al. teaches the materials of the microwell plate are generally transparent (Para. [0066], lines 8-9).   However, Malinoski et al. does not teach each well having a flat optical window.
For claim 12, Klein teaches a flat optical bottom well (abstract, lines 2-3, and Col. 2, lines 48-50), which reads on the instant claim limitation of each well having a flat optical window.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microwell plate and wells of Malinoski et al. to further incorporate an optical window as taught by Klein, because Klein teaches the shape minimizes the tendency of fluid to cling to the well for washing efficiency and maximizes a vertical optical path length of fluid in the well for improved optical determination (abstract, lines 5-8, and Col. 2, lines 52-55).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant argues the newly presented limitation in claim 1, which is taught by the newly applied references of Mathus et al. and Klein.
Regarding claim 1, drawn to pgs. 5-6 of applicant’s arguments, the combination of prior art references: Malinoski et al., Klein, Thermo Scientific® Microplate Data Sheet (2008), Day, 4titude® Random Access Consumables and Seals PDF (2017), and US 6372293 B1-Mathus et al. does meet the limitations of amended claim 1 (para. [0006], lines 4-6, Malinoski et al).  Malinoski et al. continues to meet many of the limitations of independent claim 1, which is described in the rejection above.
Moreover, regarding claim 1, the middle of pg. 5, of applicant’s arguments, pertaining to “Thermo Scientific Matrix Data Sheet, pg. 8 of the PDF documents does not teach the claimed sidewall being of material and thickness having heat transfer properties suitable for PCR”.  The primary reference of Malinoski et al. teaches this limitation via the following:”: Malinoski et al. disclose the microwells can have wall thicknesses of less than or equal to 1 mm (Para. [0020], lines 3-4), further, Malinoski et al. discloses such thin walls can help provide achieve efficient heat transfer during the thermal cycling of the PCR process (Para. [0020], lines 6-8), which is discussed above in the rejection.  Further, the Thermo Scientific Matrix Data Sheet is not being relied upon for that limitation, although, on pg. 1 of the PDF document, line, 4, of the Thermo In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding pg. 5, paragraph 6, of the applicant’s arguments, pertaining to the applicant’s argument of “the examiner also recognizes that Malinoski et al. fails to teach the claimed protection ring or bead.  For that feature, he cites Day.”  The secondary reference of Day does teach a similar protection ring as cited above in the rejection and the annotated figure pertaining to that limitation.  Additionally, the applicant argues that the reference of Day, like the Thermo Scientific Date Sheet fails to suggest a sidewall “being of material and thickness having heat transfer properties suitable for PCR.”  Again, the primary reference of Malinoski et al. teaches this limitation discussed and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding, the bottom of pg. 5, paragraph 7, of applicant’s arguments, pertaining to the machine-readable code on the bottom surface of the well, which was previously recited in claims 7 and 8, and was incorporated into amended claim 1, has been met with the primary reference of Malinoski et al., and the teaching of the secondary reference of Mathus et al., which teaches a machine readable data matrix code on the bottom of a tube (Col. 1, lines 48-49), and the data matrix is a 2-D bar code (Col. 3, line 9), which reads on the instant claim limitation of each well in the array incorporates a 2-D machine-readable code, which is discussed in the rejection above.  Additionally, regarding the applicant’s arguments of “there is no suggestion in Day of tubes of thin-walled frustoconical portions”, the secondary reference of Day was not used for the limitation argues by the applicant.  The primary reference of Malinoski et al. discloses thin-walled portions: disclose a thin sample well walls (14a and 14b, Fig. 3C, para. [0041], lines 6-7, and line 13, a microwell plate (10, Fig 1), used for PCR reactions (para. [0006], lines 4-6) and further, Malinoski et al. discloses the frustoconical shape illustrated in Figs. 1 and  3C.  In addition to this, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Regarding, the bottom of pg. 5, paragraph 7, of applicant’s arguments, the dimensions of the wells presented in the claims have been addressed in this rejection above, as noted by the applicant, on pg. 5, paragraph 5, of the applicant’s arguments, where applicant acknowledges the reference of the Thermo Scientific Matrix Data Sheet, pg. 8 of the PDF document, meets the claim limitation of “the flat bottom surface of each well has an external diameter ranging from 2.0 mm to 3.5 mm.”  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "small dimensions required for PCR processing.” pg. 5, paragraph 7, lines 3-4) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Additionally, Regarding, the bottom of pg. 5 (paragraph 7) and top pf pg. 6 (paragraph 1), of applicant’s arguments, the 4titude® Random Access Consumables and Seals reference, teaches a random access 96-well skirted PCR plate with individually removal wells (see attached NPL, pg. 2), which reads on the claim limitation of wherein the wells are not integrally fixed in the rigid frame but can be individually removed from the frame and are therefore randomly accessible.


Also, the combination of the Malinoski et al. along with the above mentioned prior art references meets the limitations for being of material and thickness having heat transfer properties suitable for PCR (Malinoski et al. Para. [0006], lines 4-5); this meets the argument presented by the applicant on pg. 5 as well; Malinoski et al. teaches this limitation, described above in this section as well as in the rejection above.
 The combination of the prior art references mentioned above do meet the limitations and the argument presented by the applicant regarding “being of material and thickness having heat transfer properties suitable for PCR.
Regarding pg. 6 of the applicant’s arguments, the primary reference Malinoski et al. along with the combination of secondary references, mentioned previously, does suggest a PCR microwell plate having wells with flat internal bottoms for viewing cells from above with machine readable codes on the bottom of the wells for random access as described above in the rejection.  More specifically, the secondary reference of Klein teaches a flat optical bottom well (abstract, lines 2-3, and Col. 2, lines 48-50).  Further, Klein provides a teaching for a flat optical bottom, Klein teaches the shape minimizes the tendency of fluid to cling to the well for washing efficiency and maximizes a vertical optical path length of fluid in the well for improved optical determination (abstract, lines 5-8, and Col. 2, lines 52-55).
Additionally, regarding pg. 6, paragraph 2 of the applicant’s arguments, the 4titude® Random Access Consumables and Seals reference, teaches a random access 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799